Exhibit 10.4

General Release Agreement

﻿

THIS GENERAL RELEASE AGREEMENT (this “Release Agreement”) is entered into by and
between Elisa Bannon-Jones (“Executive”) and Frontier Communications
Corporation, and its subsidiary and affiliate corporations (collectively, the
“Company”), with reference to the following facts:

﻿

1.    Separation from Service. Executive and the Company hereby acknowledge and
agree that Executive’s employment with the Company terminated on August 15, 2020
(the “Separation Date”). The Separation Date shall be deemed to be the date of
separation from service, and the date that employment ends, for purposes of the
letter agreement, dated as of August 5, 2019 (the “Letter Agreement”), by and
between Executive and the Company, and any applicable employee benefit plans or
programs. Executive further acknowledges and agrees that, effective on the
Separation Date and by virtue of executing this Release Agreement, and without
any further action by Executive, Executive hereby resigns Executive’s position
as Chief Human Resources Officer of the Company and as a director, manager,
officer, or any other position with, the Company or any of its affiliates. In
addition, the Company and Executive each hereby waive the requirement under the
Letter Agreement that any termination of employment be communicated with
60 days’ advance notice.

﻿

2.    Separation Payments. In full satisfaction of the Company’s obligations
under the Letter Agreement and any applicable employee benefit plans or programs
and subject to Section 3, the Company will pay or provide to Executive the
following:

﻿

(a)    (i) Executive’s base salary through the Separation Date, with any unpaid
portion payable in cash as soon as practicable following the Separation Date;
and (ii) any accrued but unpaid vacation of Executive as of the Separation Date
(payable in accordance with the terms of the Company’s vacation policy).

﻿

(b)    An amount in cash equal to $400,000, of which (i) $194,610 shall be paid
on September 30, 2020 (or, if the Revocation Period (as defined below) has not
ended by such date, then the first regularly scheduled payroll date following
the end of the Revocation Period); and (ii) $205,390 shall be paid on the
Company’s first regularly scheduled payroll date following the effective date of
the Company’s Plan of Reorganization. For purposes hereof, “Plan of
Reorganization” means the Fifth Amended Joint Plan of Reorganization of Frontier
Communications Corporation and its Debtor Affiliates Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 984] (as modified, amended, or supplemented from
time to time).

﻿

(c)    Upon the expiration of the Revocation Period, the repayment provisions
with respect to Executive’s (i) 2019 and 2020 prepaid retention awards,
(ii) 2019 performance awards, and (iii) 2020 performance-based incentive plan
awards paid to date shall, in accordance with the applicable agreements, cease
to be in effect as a result of Executive’s termination without “cause” (as
defined in the applicable agreement) and no repayment of such awards will be
required.

﻿



 

--------------------------------------------------------------------------------

 

(d)    An amount in cash equal to $107,043.34, representing the deferred portion
of Executive’s performance-based incentive plan awards for the first and second
quarters of 2020, which amount shall be paid in cash in a lump sum on
September 30, 2020 (or, if the Revocation Period has not ended by such date,
then the first regularly scheduled payroll date following the end of the
Revocation Period).

﻿

(e)    Subject to Executive’s (i) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (ii) continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) that covers
Executive and Executive’s eligible dependents for a period of three months at
the Company’s expense; provided that the Company may modify such continuation
coverage to the extent reasonably necessary to avoid the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).

﻿

Any unvested restricted stock awards and long-term incentive program awards held
by Executive will be forfeited in accordance with their terms.

﻿

3.    Payment Contingent upon Release.

﻿

Executive understands that the Company’s obligation to make the payments
provided for in Sections 2(b) through 2(e) is conditioned upon Executive’s
execution of this Release Agreement within 45 days after the Separation Date and
non-revocation of this Release Agreement in accordance with the terms hereof.

﻿

4.    General Releases.

﻿

In consideration of the Company’s execution of this Release Agreement and of the
payments and benefits provided for in Sections 2(b) through 2(e), which
Executive acknowledges is adequate consideration, Executive, on behalf of
Executive’s heirs, successors, assigns, executors, and representatives of any
kind, releases and forever discharges the Company, its subsidiaries, affiliates,
and divisions, and all their past, present, and future employees, directors,
officers, agents, stockholders, insurers, attorneys, employee benefit plans and
plan fiduciaries, executors, successors, assigns, and other representatives of
any kind in their capacities as such (referred to in this Release Agreement
collectively as “Released Parties”) from any and all claims, charges, demands,
liabilities, or causes of action of any kind, known or unknown, arising through
the date Executive executes this Release Agreement, including, but not limited
to, any claims, liabilities, or causes of action of any kind arising in
connection with Executive’s employment or termination of employment with the
Company. Executive also releases and waives any claim or right to further
compensation, benefits, damages, penalties, attorneys’ fees, costs, or expenses
of any kind from the Company or any of the other Released Parties, except that
nothing in this Release Agreement shall affect any rights Executive may have
under: (a) this Release Agreement; or



2

--------------------------------------------------------------------------------

 

(b) any funded retirement or 401(k) plan of the Company. Without limitation,
Executive waives any right or claim to reinstatement of Executive’s employment
with the Company, although Executive may be reemployed by mutual agreement of
the parties hereto. The claims that Executive is releasing include, but are not
limited to: claims for wrongful discharge; constructive discharge; breach of
contract; tortious interference with contract; unlawful terms and conditions of
employment; retaliation; defamation; invasion of privacy; unlawful conspiracy;
discrimination and/or harassment, including any discrimination and/or harassment
claim arising under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§ 621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq.; the Federal Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.; the Equal Pay Act of 1963,
29 U.S.C. § 206(d) et seq.; the Employee Retirement Income Security Act of 1974,
29 U.S.C. § 301 et seq.; the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101 et seq.; the Connecticut Human Rights & Opportunities Law,
Conn. Gen. Stat. § 46a-60 et seq.; Connecticut Wage and Hour Laws, the
Connecticut Wage Payment Law, Conn. Gen. Stat. §§ 31-71a et seq.; and the
Connecticut Family and Medical Leave Act, Conn. Gen. Stat. §§ 31-51kk et seq.,
all as amended; any other federal, state, or local constitutional provision,
statute, executive order, and/or ordinance relating to employment, or other
civil rights violations; and, except as expressly set forth in Section 2, any
claim for any severance and/or other benefits, any bonus for any year; any
rights or benefits under the Company’s long-term incentive programs, including,
without limitation, all shares of unvested restricted stock and all performance
shares that would or might, absent Executive’s termination, have vested or
become issuable to Executive at dates after the Separation Date; and any other
claims whether based on contract or tort.

﻿

Executive hereby expressly waives any rights Executive may have under any
statute or common law principle concerning the release of claims and potential
claims that Executive does not know or suspect to exist in Executive’s favor at
the time of executing this Release Agreement, which if known to Executive must
or might have materially affected Executive’s settlement with the Company.
Furthermore, Executive acknowledges that Executive intends these consequences
even as to claims for damages that may exist as of the date of this Release
Agreement but which Executive does not know exist, and which, if known, would
materially affect Executive’s decision to execute this Release Agreement,
regardless of whether Executive’s lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause. Executive acknowledges that if
any fact with respect to any matter covered by the Release Agreement is later
found to be other than or different from the facts now believed by Executive to
be true, the Release Agreement will be and remain in effect, notwithstanding
such different facts.





3

--------------------------------------------------------------------------------

 



5.    No Other Proceedings.

﻿

Executive represents and covenants that Executive has not and will not file or
join in any action, charge, claim, complaint, lawsuit, or proceeding of any kind
against the Company or any of the other Released Parties (other than pursuing a
claim for unemployment compensation benefits to which Executive may be entitled)
with respect to any claim that is released in this Release Agreement, including
any matter arising out of or in connection with Executive’s employment with the
Company or the termination of that employment. Executive covenants and agrees
that this Section 5 may be raised as a complete bar to any such action, charge,
claim, complaint, lawsuit, or proceeding.

﻿

Should Executive file or join (or have filed or have joined) in any action,
claim, complaint, lawsuit, or proceeding of any kind against the Company or any
of the other Released Parties, based on any claim that Executive has released,
or should such an action, claim, complaint, lawsuit, or proceeding be filed on
Executive’s behalf, Executive agrees to withdraw, dismiss, or cause to be
withdrawn or dismissed, with prejudice, any such action, claim, complaint,
lawsuit, or proceeding of any kind that is pending in any federal, state, or
local agency or court. If Executive breaks this promise and files or joins (or
has filed or has joined) in any action, claim, complaint, lawsuit, or proceeding
based on any claim that Executive has released, then Executive will pay for all
costs the Company or any of the other Released Parties incurs in defending
against Executive’s claim, including reasonable attorneys’ fees, unless
prohibited by law.

﻿

For the avoidance of doubt, this Release Agreement does not affect or limit any
claims that, under controlling law, may not be released by private agreement,
including, without limitation, (a) any claims under workers’ compensation laws;
or (b) the right to file a charge with the Equal Employment Opportunity
Commission (“EEOC”) or similar state or local agency, or with the National Labor
Relations Board, or to provide information to or assist such agency in any
proceeding; provided,  however, that Executive agrees that by signing this
Release Agreement, Executive specifically waives Executive’s right to recover
any damages or other relief in any claim or suit brought by or through the EEOC
or any other state or local agency under Title VII of the Civil Rights Act of
1964, the American with Disabilities Act, or any other federal, state, or local
discrimination law, regardless of whether such claim or suit is brought by
Executive or on Executive’s behalf, except where prohibited by law. In addition,
nothing in this Release Agreement is intended to prohibit Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including, but not limited to, the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need the prior
authorization of the Company to make any such reports or disclosures, nor is
Executive required to notify the Company that Executive has made such reports or
disclosures.

﻿

Additionally, nothing in this Release Agreement shall limit or restrict
Executive’s right under the ADEA to challenge the validity of this Release
Agreement in a court of law. However, Executive nevertheless understands that in
any suit brought solely under the ADEA, Executive will not be entitled to any
damages or other relief unless this Release Agreement and the waivers contained
in it were deemed to be unlawful or otherwise invalid.





4

--------------------------------------------------------------------------------

 

﻿

6.    No Sale of Claim.

﻿

Executive represents that Executive has not given or sold any portion of any
claim discussed in this Release Agreement to anyone else.

﻿

7.    Cooperation.

﻿

From and after the Separation Date, Executive agrees to reasonably cooperate
with the Company and its financial and legal advisors when and as the Company
requests in connection with any claims, investigations, or other proceedings
involving the Company with respect to matters occurring while Executive was
employed by the Company; provided,  however, that Executive shall have no such
obligation with respect to claims, investigations, or other proceedings
commenced after the second anniversary of the Separation Date. Executive shall
receive no additional compensation for rendering such services pursuant to this
Section 7, except that the Company will reimburse Executive at Executive’s
then-prevailing hourly rate for the time expended by Executive in rendering such
services and for reasonable expenses incurred in connection with such
cooperation.

﻿

8.    Mutual Non-disparagement.

﻿

Executive acknowledges and agrees that she is subject to the
Non-Competition/Non-Solicitation/Non-Disparagement terms in the Letter
Agreement. The Company acknowledges and agrees that it is subject to the
Non-Disparagement terms in the Letter Agreement and agrees to inform in writing
Bernie Han and Mark Nielsen of the Company’s obligations thereunder.

﻿

9.    Effect of Breach.

﻿

If Executive breaches any of Executive’s material promises or obligations
contained in the Letter Agreement or this Release Agreement, then the Company
has the right to immediately stop making the payments described in the Letter
Agreement and to seek repayment of payments already made pursuant to the Letter
Agreement (except to the extent, if any, prohibited by applicable law). Absent a
contrary finding in Arbitration or in an appropriate administrative tribunal, if
the Company exercises its rights under this Section 9 to stop making the
payments described in the Letter Agreement, then Executive will continue to be
obligated to comply with all Executive’s promises and obligations contained in
the Letter Agreement and in this Release Agreement. Additionally, if the Company
exercises its rights under this Section 9 to stop making the payments described
in the Letter Agreement, then the Company will also have the right to pursue all
additional rights it has against Executive pursuant to the Letter Agreement or
this Release Agreement, as well as any and all other legal rights it may have
against Executive for breaching any of Executive’s promises or obligations in
the Letter Agreement or this Release Agreement. Absent a contrary finding in
Arbitration or in an appropriate administrative tribunal, if the Company
breaches any of its material promises or obligations contained in the Letter
Agreement or this Release Agreement, Executive will be permitted to retain all
payments paid or due to be paid to her and the Company will continue to be
obligated to comply with all the



5

--------------------------------------------------------------------------------

 

Company’s promises and obligations contained in the Letter Agreement and in the
Release Agreement. In such case, Executive shall have the right to pursue any
legal rights she may have against the Company for the known breach, and shall
otherwise continue to be obligated to comply with Executive’s promises and
obligations contained in the Letter Agreement and in this Release Agreement.

﻿

10.    Arbitration.

﻿

The parties agree that any disputes regarding any rights or obligations pursuant
to the Letter Agreement or this Release Agreement shall be resolved by final and
binding arbitration pursuant to the Employment Rules of the American Arbitration
Association, except that the Company may seek injunctive relief to enforce any
restrictive covenants in the Letter Agreement or this Release Agreement in any
court of competent jurisdiction. Any arbitration hearing must be conducted in
Fairfield County, Connecticut, and shall be a confidential and private
proceeding.

﻿

11.    Enforcement 

﻿

If any arbitrator or court of competent jurisdiction determines that Executive
or the Company has violated any of Executive’s or the Company’s respective
promises or obligations contained in the Letter Agreement or this Release
Agreement, then the injured party shall be entitled to recover, in addition to
its damages, all costs and expenses incurred in its enforcement efforts,
including actual attorneys’ fees, from the violating party. In addition, the
parties acknowledge and agree that a breach by a party of any of its promises or
obligations contained in the Letter Agreement or this Release Agreement shall
cause the other party irreparable harm and that the other party and its
affiliates shall be entitled to seek injunctive relief, in addition to damages,
for any such breach.

﻿

12.    Taxes.

﻿

Executive recognizes that the payments and benefits provided under this Release
Agreement will result in taxable income to Executive that the Company will
report to appropriate taxing authorities. The Company shall have the right to
deduct from any payment made under this Release Agreement any federal, state,
local, or other income, employment, Social Security, Medicare, or other taxes it
determines are required by law to be withheld with respect to such payments and
benefits, as well as any applicable payroll deductions.

﻿

It is intended that this Release Agreement comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations relating thereto, or an exemption to Section 409A of
the Code. Any payments that qualify for the “short-term deferral” exception or
“separation pay” exception shall be paid under such exception. For purposes of
Section 409A of the Code, each payment under this Release Agreement shall be
treated as a separate payment for purposes of the exclusion for certain
short-term deferral amounts. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Release Agreement.





6

--------------------------------------------------------------------------------

 



13.    Consultation with Counsel.

﻿

Executive acknowledges that Executive has been advised, in this writing, to
consult with an attorney of Executive’s choice prior to signing this Release
Agreement and that Executive has signed this Release Agreement knowingly,
voluntarily, and freely, and with such counsel (if any) as Executive deemed
appropriate. Executive understands, however, that whether or not to consult with
an attorney is Executive’s decision. Executive agrees that, except as set forth
in the paragraph entitled “Indemnification” under the Letter Agreement, the
Company shall not be required to pay any of Executive’s attorneys’ fees in this
or any related matter or lawsuit, now or later, and that the amounts payable
under this Release Agreement are in full and complete payment of all matters
between Executive and the Company, including, without limitation, attorneys’
fees and costs.

﻿

14.    Right to Revoke Release 

﻿

Agreement.Executive acknowledges that Executive has been provided with a period
of up to 45 days in which to consider whether or not to enter into this Release
Agreement. Executive further acknowledges that Executive has been advised of
Executive’s right to revoke this Release Agreement during the seven-day period
following execution of this Release Agreement (the “Revocation Period”). To
revoke, Executive must give the Company written notice of Executive’s revocation
within the Revocation Period. Any revocation must state “I hereby revoke my
acceptance of my Release Agreement.” The revocation must be emailed to the
Company representative noted in Section 18 and received by such Company
representative prior to the expiration of the Revocation Period. If the last day
of the Revocation Period is a Saturday, Sunday, or legal holiday in Connecticut,
then the Revocation Period shall not expire until the next following day that is
not a Saturday, Sunday, or legal holiday. This Release Agreement shall not
become effective or enforceable, and the consideration described in the Letter
Agreement shall not be payable, until the Revocation Period has expired without
such revocation having been given.

﻿

15.    Effective Date of Release Agreement.

﻿

This Release Agreement becomes effective on the day immediately following the
day on which the Revocation Period ends; provided that Executive has not revoked
this Release Agreement pursuant to Section 14. After Executive signs and dates
the Release Agreement, Executive must return the Release Agreement to the
Company representative noted in Section 18.

﻿

16.    No Reliance.

﻿

The parties acknowledge that they execute this Release Agreement in reliance on
their own personal knowledge, and are not relying on any representation or
promise made by any other party that is not contained in this Release Agreement.

﻿

17.    Entire Agreement.

﻿

This Release Agreement contains the entire agreement between the parties
concerning the subject matter of this Release Agreement and supersedes all prior
negotiations,



7

--------------------------------------------------------------------------------

 

agreements, or understandings between the parties, except that any obligations
of Executive to the Company under the Letter Agreement shall survive the
execution of this Release Agreement and continue in full force and effect. No
promises or oral or written statements have been made to Executive other than
those in the Letter Agreement and this Release Agreement. If any portion of this
Release Agreement is found to be unenforceable, all other portions that can be
separated from it, or appropriately limited in scope, shall remain fully valid
and enforceable. Executive agrees that the Company is entitled to cease
severance payments and any other benefit set forth in this Release Agreement,
and recover its prior payment of the same if an arbitrator or court of competent
jurisdiction determines that any portion of the release contained in this
Release Agreement is unenforceable.

﻿

18.    Notice.

﻿

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
one day following mailing via Federal Express or similar overnight courier
service or by email. In the case of Executive, mailed notices shall be addressed
to Executive at Executive’s home address that the Company has on file for
Executive, or to her personal email address at ebannonjones1@gmail.com. In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its Chief
Financial Officer and Chief Legal Officer (with any such notices delivered via
email being sent to the office email addresses of the Chief Financial Officer or
Chief Legal Officer). Any party may serve process in any matter relating to this
Release Agreement in the same manner to the extent permitted by applicable law.

﻿

19.    Governing Law.

﻿

This Release Agreement shall be governed by the substantive laws of the State of
Connecticut without regard to conflicts of law principles.

﻿

20.    Counterpart and Electronic Signatures.

﻿

If the Company and Executive sign this Release Agreement in counterparts, each
will be deemed the original but all counterparts taken together will constitute
one instrument. Electronic or facsimile signatures will be regarded as original
signatures.

﻿

21.    Headings.

﻿

All descriptive headings of sections in this Release Agreement are intended
solely for convenience, and no provision of this Release Agreement is to be
construed by reference to any such heading.

﻿

22.    Inducement.

﻿

To induce the Company to provide Executive the consideration recited in this
Release Agreement, Executive voluntarily executes this Release Agreement,
acknowledges that



8

--------------------------------------------------------------------------------

 

the only consideration for executing this Release Agreement is that recited in
this Release Agreement, and that no other promise, inducement, threat,
agreement, or understanding of any kind has been made by anyone to cause
Executive to execute this Release Agreement. Executive acknowledges and agrees
that the consideration recited in this Release Agreement is more than the
Company is required to deliver under its policies and procedures, and that any
additional consideration is delivered in consideration for Executive signing
this Release Agreement.

﻿

Executive agrees that Executive has read and understands this Release Agreement,
including the release of claims, and fully understands its terms.

﻿

Executive understands this Release Agreement contains a final release of all
known and unknown claims and that Executive can make no further claim of any
kind against the Company or any of the other released parties arising out of
actions occurring through the date that Executive executes this Release
Agreement.

﻿

Executive acknowledges that Executive has been advised to consult with an
attorney prior to signing this Release Agreement and has had an opportunity to
review this Release Agreement with an attorney.

﻿

Executive acknowledges that Executive is entering into this Release Agreement
knowingly and voluntarily and without any coercion.

﻿

Executive further acknowledges that Executive has had 45 days to consider this
Release Agreement. If Executive signs this Release Agreement prior to the
expiration of the 45 days, Executive agrees that Executive does so voluntarily
and of Executive’s own free will.

﻿

(signature page follows)

﻿

 

9

--------------------------------------------------------------------------------

 

 

In witness whereof, each of the parties has executed this Release Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
set forth below.

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

By: _/s/ Anne C. Meyer

     Name:  Anne C. Meyer

      Title:    SVP, Corporate Secretary and

                  Acting Head of HR

﻿

Date:  September 22, 2020

﻿

﻿

﻿

EXECUTIVE

﻿

/s/ Elisa Bannon-Jones 
Elisa Bannon-Jones

﻿

Date: September 22, 2020 

﻿

﻿



[Signature Page to Release Agreement]

--------------------------------------------------------------------------------